

115 HR 7138 IH: Accelerating Veterans Recovery Outdoors Act
U.S. House of Representatives
2018-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7138IN THE HOUSE OF REPRESENTATIVESNovember 15, 2018Mr. Smith of New Jersey (for himself and Mr. Smith of Washington) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to establish an inter-agency task force on the use of
			 Federal lands for medical treatment and therapy through outdoor recreation
			 for veterans.
	
 1.Short titleThis Act may be cited as the Accelerating Veterans Recovery Outdoors Act. 2.Inter-agency Task Force on Outdoor Recreation for Veterans (a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall establish a task force to be known as the Task Force on Outdoor Recreation for Veterans (in this Act referred to as the Task Force).
 (b)CompositionThe Task Force shall be composed of the following members or their designees: (1)The Secretary of Veterans Affairs.
 (2)The Secretary of the Interior. (3)The Secretary of Health and Human Services.
 (4)The Secretary of Agriculture. (5)The Secretary of Defense.
 (6)The Chief of the Army Corps of Engineers. (7)Any other members that the Secretary of Veterans Affairs determines to be appropriate.
 (c)ChairpersonsThe Secretary of Veterans Affairs and the Secretary of the Interior shall serve as co-chairpersons of the Task Force.
			(d)Duties
 (1)Task ForceThe duties of the Task Force shall be— (A)to identify opportunities to formalize coordination between the Department of Veterans Affairs, public land agencies, and partner organizations regarding the use of Federal lands for medical treatment and therapy for veterans;
 (B)to identify barriers that exist to providing veterans with opportunities for medical treatment and therapy through the use of outdoor recreation on Federal lands; and
 (C)to develop recommendations to better facilitate the use of Federal lands for preventative care, medical treatment, and therapy for veterans.
 (2)ConsultationThe Task Force shall carry out such responsibilities in consultation with appropriate veterans outdoor recreation groups.
				(e)Reports
 (1)Preliminary reportNot later than 180 days after the date on which the Task Force is established, the Secretary of Veterans Affairs shall submit to Congress a report on the preliminary findings of the Task Force.
 (2)Final reportNot later than one year after the submission of the preliminary report under paragraph (1), the Secretary of Veterans Affairs shall submit to Congress a report on the findings of the Task Force, which shall include the recommendations developed under subsection (d)(1)(C).
 (f)DurationThe Task Force shall terminate on the date that is one year after the date of the submission of the final report under in subsection (e)(2).
 (g)DefinitionsIn this Act: (1)The term Federal lands means—
 (A)lands that are under the administration of the Secretary of Agriculture; or (B)lands that are under the administration of the Secretary of Interior.
 (2)The term veteran has the meaning given such term in section 101(2) of title 38, United States Code. 